United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Reynoldsburg, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1162
Issued: December 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 2, 2012 appellant, through her attorney, filed a timely appeal of a December 21,
2011 merit decision and a January 12, 2012 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUES
The issues are: (1) whether OWCP properly denied a claim for a recurrence of disability
on July 18, 2011 causally related to her January 23, 2002 employment injury; and (2) whether
the Branch of Hearings and Review properly denied appellant’s request for an oral hearing.
FACTUAL HISTORY
On March 4, 2002 appellant, then a 46-year-old clerk, filed a traumatic injury claim
alleging that she fell in the performance of duty on January 23, 2002 injuring her shoulder, arm
1

5 U.S.C. § 8101 et seq.

knee and head. In a letter dated March 27, 2002, Dr. Robert A. Durbin, a Board-certified
orthopedic surgeon, noted appellant’s fall and stated that her knee and shoulder pain had
improved. OWCP accepted appellant’s claim for left knee sprain, left knee contusion and left
knee tendinitis on April 17, 2002. Dr. Durbin performed a left knee arthroscopy on May 24,
2002 and diagnosed a chondral flap separation in the medial femoral condyle. He performed an
arthroscopy with arthroscopic lateral release of the left knee on July 11, 2003. OWCP accepted
the additional conditions of left chondral flap separation and left hemarthrosis.
Appellant returned to limited-duty work on October 16, 2003.
The employing
establishment offered her a modified distribution clerk position on October 19, 2004 working
from 6:30 a.m. to 3:30 p.m. with one hour for lunch. Appellant accepted this position and began
working on November 13, 2004.
By decision dated August 1, 2005, OWCP reduced appellant’s compensation benefits to
zero based on a finding that the modified distribution clerk position fairly and reasonably
represented her wage-earning capacity.
OWCP granted appellant, effective September 28, 2005, a schedule award for 10 percent
impairment of the left lower extremity. It denied appellant’s claim for an additional schedule
award on December 5, 2009. By decision dated July 29, 2010, OWCP granted her a schedule
award for an additional 20 percent impairment of her left lower extremity.
Appellant underwent a esophagogastroduodenoscopy (EDG) on December 16, 2009 due
to heartburn. This test revealed mild reactive gastropathy with chronic inflammation and grade 2
esophagitis in the gastroesophageal junction. Appellant underwent additional testing on
January 26, 2011 which included evidence of hepatitis A exposure in the past.
Dr. Durbin examined appellant on March 24, 2011 and noted her reports of bilateral
shoulder and neck pain. He described her fall on January 23, 2002 and noted that she landed on
her knees and braced her fall with both arms. Appellant reported a recent exacerbation of
shoulder pain. She underwent magnetic resonance imaging (MRI) scans which revealed tears of
her rotator cuffs bilaterally with some migration of her biceps tendon on the left side. Appellant
also reported pain in her paracervical region and underwent an MRI scan which demonstrated
some cervical spondylosis and disc bulging.
Appellant requested medical treatment for her neck and shoulders attributing her
conditions to her January 23, 2002 fall. She stated that, although she had shoulder pain, the antiinflammatory medication that she used controlled her symptoms. On February 24, 2011
appellant underwent an MRI scan of the right shoulder which demonstrated a full-thickness tear
of the anterior portion of the supraspinatus tendon but no evidence of labral tear.
By decision dated May 4, 2011, OWCP denied appellant’s request to expand her claim to
include bilateral rotator cuff tears as causally related to her January 23, 2002 employment injury.
Appellant requested reconsideration.
Appellant filed claims for compensation requesting wage-loss compensation from July 18
through 28, 2011 and August 15 through September 9, 2011. In a report dated July 14, 2011,
Dr. Durbin examined her due to chronic knee pain secondary to osseous contusion related to a
fall. Appellant noted that her liver functions were abnormal and that she had been advised to get
2

off all of her medication. He recommended that she limit her time on her feet and work only
four to six hours a day. Dr. Durbin completed a report on July 29, 2011 and provided work
restrictions of four hours a day due to knee pain to allow her to rest and elevate her knee to
reduce inflammation. In a letter dated August 9, 2011, OWCP requested that appellant provide
additional evidence in support of her claim for compensation.
Dr. Durbin completed a form report on August 8, 2011 and stated that appellant should
limit the hours on her feet to help decrease inflammation and swelling.
In a letter dated August 23, 2011, appellant described her employment injury on
January 23, 2002 and stated that she fell hitting her arm, shoulder and head. She stated that she
had taken pain medication including Darvocet, Ibuprofen, Naproxen and Tramatol. Appellant
stated that her knee remained swollen and that her shoulders had pained her since the injury, but
were controlled due to her knee medications. She noted that her liver functions had changed due
to her use of anti-inflammatories and that her physician advised her to reduce usage of these pain
medications. Appellant attributed her severe knee pain, two torn rotator cuffs and bulging
cervical disc to her employment injury in 2002.
Dr. Durbin completed a note dated August 25, 2011 and stated that appellant had
persistent knee pain which was controlled with oral nonsteroidals (NSAID) and analgesic
medication. He noted that she had liver abnormalities which were “most likely related to her
chronic use of nonsteroidal medications.” Dr. Durbin stated that due to appellant’s inability to
continue to use NSAID medications she was unable to perform her job duties. He recommended
that she reduce her work hours from six hours to four hours a day with only one hour of standing.
Dr. Durbin stated that appellant could sit for an unlimited period of time. He diagnosed chronic
knee pain and abnormal liver functions due to treatment of chronic knee pain.
By decision dated September 2, 2011, OWCP denied appellant’s request for
reconsideration finding that she failed to submit relevant new evidence to establish total
disability due to her accepted conditions.
Appellant submitted a report dated September 6, 2011 from Dr. Kevin Granger, a
chiropractor, diagnosing cervical spine degeneration due to her 2002 employment injury.
On January 2, 2010 Dr. Madhu Mehta, a Board-certified rheumatologist of professorial
rank, diagnosed advanced osteoarthritis of the left knee and gastritis secondary to NSAIDs. He
noted that appellant had elevated liver enzymes and was advised to “slow down” on most of her
medications including NSAIDs. Dr. Mehta recommended knee replacement.
By decision dated September 21, 2011, OWCP denied appellant’s claim for recurrence of
disability beginning July 18, 2011. It found that Dr. Durbin did not provide medical rationale
explaining why appellant could not work a full day with restrictions of alternating sitting and
standing.
Appellant requested reconsideration on October 6, 2011. In a letter dated October 3,
2011, she stated that she could no longer use pain medication and therefore no longer work full
time. Appellant stated that based on her physician’s reports she could only work four hours a
day.

3

Dr. Durbin completed a report on October 21, 2011 and noted appellant’s history of
injury in 2002. He noted that appellant had used Darvocet and Ibuprofen to manage her pain, but
had recently been diagnosed with elevated liver enzymes and taken off all her medications.
Without medication appellant reported increased pain which made it extremely difficult for her
to perform her work duties. Dr. Durbin found that appellant had no true knee instability, but
some soft tissue swelling with full range of motion in her knees. He noted that meniscal grind
maneuvers were unremarkable and that she had normal muscle strength in her lower extremities
with normal sensation. Dr. Durbin diagnosed chronic pain of the left knee following
arthroscopic lateral release. He stated that appellant was disabled due to her inability to take
pain medication.
By decision dated December 21, 2011, OWCP denied modification of appellant’s
recurrence of disability claim. It found that the medical evidence did not establish a change in
the nature and extent of appellant’s work-related condition.
Counsel requested an oral hearing before an OWCP hearing representative on
December 27, 2011. By decision dated January 12, 2012, the Branch of Hearings and Review
denied appellant’s request for an oral hearing on the grounds that she had previously requested
reconsideration and received a decision on her reconsideration request on December 21, 2011.
The Branch of Hearings and Review stated that under these circumstances appellant was not
entitled to a hearing on the same issue as a matter of right. The Branch of Hearings and Review
further found that the case could equally well be addressed through the reconsideration process
with new evidence establishing her total disability beginning July 18, 2011.
LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.2 Compensation for loss of wage-earning capacity is based upon loss of the capacity to
earn and not on actual wages lost.3 Compensation payments are based on the wage-earning
capacity determination, which remains undisturbed until properly modified.4
Modification of a standing wage-earning capacity determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated, or the original determination was
erroneous.5 OWCP’s procedures provide that, if a formal loss of wage-earning capacity decision
has been issued, the rating should be left in place unless the claimant requests resumption of
compensation for total wage loss. In this instance, the claims examiner will need to evaluate the
request according to the customary criteria for modifying a formal loss of wage-earning
2

5 U.S.C. § 8115(a); K.R., Docket No. 09-415 (issued February 24, 2010); Lee R. Sires, 23 ECAB 12, 14 (1971)
(the Board held that actual wages earned must be accepted as the measure of a wage-earning capacity in the absence
of evidence showing they do not fairly and reasonably represent the employee’s wage-earning capacity).
3

K.R., supra note 2; Roy Matthew Lyon, 27 ECAB 186, 190 (1975). Ernest Donelson, Sr., 35 ECAB 503,
505 (1984).
4

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

5

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

4

capacity.6 The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.7
When a formal loss of wage-earning capacity determination is in place and light duty is
withdrawn, the proper standard of review is not whether appellant sustained a recurrence of
disability, but whether OWCP should modify its decision according to the established criteria for
modifying a formal loss of wage-earning capacity determination.8
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a left knee sprain, left knee contusion and left
knee tendinitis as a result of her fall on January 23, 2002 in the performance of duty. Appellant
also underwent left knee arthroscopy on May 24, 2002 due chondral flap separation in the medial
femoral condyle. OWCP accepted the additional conditions of left chondral flap separation and
left hemarthrosis. Appellant returned to work on November 13, 2004 and OWCP found that this
position fairly and reasonably represented her wage-earning capacity on August 1, 2005.
Appellant filed a claim for compensation beginning July 18, 2011 and alleged that she
could no longer perform her work duties. OWCP determined that the issue was whether she
sustained a recurrence of disability. As there is an August 1, 2005 loss of wage-earning capacity
determination in place, OWCP was obligated to evaluate the evidence to determine if
modification of the loss of wage-earning capacity was warranted.9 As noted above appellant’s
entitlement to compensation is based on the loss of wage-earning capacity determination and it
remains undisturbed until modified.
On remand, OWCP must evaluate the record to determine whether appellant had
established a modification of the loss of wage-earning capacity issued by decision of OWCP on
August 1, 2005. After this and such further development of these issues as it deems necessary,
OWCP should issue a de novo decision on appellant’s claims for compensation.10
CONCLUSION
The Board finds that the case is not in posture for a decision on whether appellant’s
disability commencing on July 18, 2011 is compensable.
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See also FECA Transmittal 10-01 (issued October 5, 2009).
7

Selden H. Swartz, 55 ECAB 272, 278 (2004).

8

K.R., supra note 2; K.R., Docket No. 09-28 (issued September 16, 2009); Debbie A. Titus, Docket No. 05-360
(issued June 3, 2005).
9

See C.S., Docket No. 12-626 (issued September 20, 2012); Katherine T. Kreger, 55 ECAB 633 (2004). The
Board notes that consideration of the modification issue does not preclude OWCP from acceptance of a limited
period of employment-related disability, without a formal modification of the loss of wage-earning capacity
determination. See also Sharon C. Clement, supra note 4.
10

Due to the disposition of OWCP’s December 21, 2011 decision, the second issue of whether OWCP’s BH&R
properly denied appellant’s request for an oral hearing is moot and will not be addressed in this decision of the
Board.

5

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2012 and December 21, 2011
decisions of the Office of Workers’ Compensation Programs are set aside and the case remanded
for further development consistent with this decision of the Board.
Issued: December 19, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

